Citation Nr: 0740687	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for benign skin 
growths.  

4.  Entitlement to service connection for tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1971 
to August 1977.  In addition, he had approximately two years 
and seven months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  Specifically, in that decision, the RO 
denied service connection for bilateral hearing loss, 
tinnitus, benign skin growths, and tinea cruris.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Pursuant to the VCAA, receipt of 
a complete or substantially complete application for benefits 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  This 
duty to assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  Additionally, VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Upon further review 
of the claims folder in the present case, the Board finds 
that additional evidentiary development of the issues of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, benign skin growths, and tinea cruris is necessary 
for the reasons explained below.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge (VLJ) at the RO in August 2007, the 
veteran testified that he has received pertinent private 
post-service treatment at a medical facility named 
"Kaiser," in San Diego, California, since 1978.  Hearing 
transcript (2007 T.) at 6, 9-10, 13-16.  These records are 
not included in the veteran's claims folder, and no attempt 
appears to have been made to obtain them.  A remand is, 
therefore, necessary to accord the RO, through the AMC, an 
opportunity to procure, and to associate with the veteran's 
claims folder, copies of any such pertinent post-service 
medical records which may be available.  

With regard to the claims for service connection for 
bilateral hearing loss and tinnitus in particular, the 
veteran maintains that the noise to which he was exposed in 
completing his military duties (which involved flight deck 
trouble shooting during launching and recovering of aircraft) 
caused him to develop bilateral hearing loss and tinnitus.  
See, e.g., 2007 T. at 3-6, 14.  See also, e.g., June 2005 
hearing transcript (2005 T.) at 4-6.  The veteran maintains 
that the hearing protection that he was given during service 
was not adequate.  See, e.g., 2007 T. at 3-4.  

A DD Form 214N, Report Of Separation From Active Duty, 
indicates that the veteran's related civilian occupation was 
an electronics mechanic.  According to the service medical 
records, audiological testing completed in May 1970 showed 
35 decibels at 6000 Hertz in the veteran's right ear and 
25 decibels at both 4000 Hertz and 6000 Hertz in his left 
ear.  An April 1975 audiological evaluation demonstrated 
40 decibels at 6000 Hertz in the veteran's right ear and 
35 decibels at 4000 Hertz and 25 decibels at 6000 Hertz in 
his left ear.  

At a post-service VA audiological evaluation conducted in 
March 2005, the veteran complained of constant tinnitus 
bilaterally "since working on the flight line" in service.  
The audiological evaluation completed at that time 
demonstrated the presence of mild sensorineural hearing loss 
at 4000 Hertz in the veteran's right ear and moderate 
sensorineural hearing loss from 4000 Hertz to 6000 Hertz in 
his left ear.  

The audiologist who conducted the March 2005 evaluation did 
not appear to have had access to the veteran's claims folder 
and did not express an opinion regarding the etiology of the 
veteran's hearing loss and tinnitus.  In light of the 
veteran's testimony, as well as the relevant in-service and 
post-service findings, the Board believes that, on remand, he 
should be accorded a current VA audiological evaluation to 
determine the nature, extent, and etiology of his bilateral 
hearing loss and tinnitus.  

With regard to the claims for service connection for benign 
skin growths and for tinea cruris in particular, the veteran 
maintains that, as a result of having fallen asleep once 
under a sunlamp during service, he incurred a head burn and 
that, since that time, he has had continued skin problems 
(which normally occur on his face but which also sometimes 
occur on his back and legs).  See, e.g., 2007 T. at 7, 9-12, 
15-16.  See also, e.g., 2005 T. at 2-4, 6-7.  The veteran 
believes that his tinea cruris in particular began as a 
result of the hot, humid, and tropical weather in Vietnam 
(where he served) and the lack of opportunity to shower at 
that time.  2007 T. at 8-10.  See also, 2005 T. at 2-3.  

Indeed, service medical records reflect treatment for a sore 
on the veteran's penis in November 1970, slight 1st degree 
burns on his back and the back of his thigh in May 1972 
(following over-exposure of light from a sun lamp), and 
scabies (small red bite-like lesions betweens his fingers and 
on his ankles, chest, and axillae in July 1976.  While a 
physical examination conducted at a post-service March 2005 
VA outpatient treatment session was negative for actinic 
keratosis, basal cell carcinomas, or suspicious moles, the 
evaluation was positive for a penile rash and for evidence of 
chronic sun exposure.  In light of the veteran's testimony, 
as well as the relevant in-service and post-service findings, 
the Board believes that, on remand, he should be accorded a 
current VA dermatological evaluation to determine the nature, 
extent, and etiology of any benign skin growth disorder or 
tinea cruris that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  After obtaining any required 
release forms from the veteran, the AMC 
should obtain copies of all records of 
post-service hearing loss, tinnitus, 
benign skin growth, and tinea cruris 
treatment received by the veteran from 
a medical facility named "Kaiser" in 
San Diego, California since January 
1978.  

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the nature, 
extent, and etiology of any diagnosed 
bilateral hearing loss and tinnitus 
that he may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated tests, including an 
audiological evaluation, should be 
conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed bilateral hearing loss or 
tinnitus is consistent with the 
veteran's in-service responsibilities 
on flight decks or is otherwise related 
to an event, injury, or disease in 
service (including the in-service 
episodes of hearing loss as shown at 
the May 1970 and April 1975 
audiological evaluations).  A complete 
rationale should be provided for all 
opinions expressed.  

3.  The veteran should also be 
scheduled for a VA dermatological 
examination to determine the nature, 
extent, and etiology of any diagnosed 
benign skin growth disorder and any 
diagnosed tinea cruris that he may 
have.  The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed benign skin growth disorder 
and any diagnosed tinea cruris is 
related to an event, injury, or disease 
in service (including the in-service 
treatment for a sore on the veteran's 
penis in November 1970, the slight 
1st degree burns on his back and the 
back of his thigh in May 1972 following 
over-exposure of light from a sun lamp, 
and scabies betweens his fingers and on 
his ankles, chest, and axillae in July 
1976).  A complete rationale should be 
provided for all opinions expressed.  

4.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss, 
tinnitus, benign skin growths, and 
tinea cruris.  If the decisions remain 
in any way adverse to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



